Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     Amendment No. 1 dated as of 4th January, 2010 to Employment Agreement dated
as of 1 November 2008 between Brightpoint Australia Pty Ltd (the “Employer” or
the “Company”), and Raymond Bruce Thomlinson (the “Employee”).
     WHEREAS, the Employer and the Employee have entered into an employment
agreement dated as of 1 November 2008 (the “Employment Agreement”);
     WHEREAS, Employer and Employee wish to amend the sections of the Employment
Agreement as provided below as approved by the Company;
     NOW, THEREFORE, the Employer and Employee hereby amend section 6
(Termination) by adding the following:
     6.5. If the Employer or the Executive has not exercised the option to
convert the Employee’s status to an independent contractor for Employer, then,
upon a Change in Control, if in breach of this Agreement, the Employer
terminates the Executive’s employment, other than pursuant to Sections 6.1, 6.2
or 6.3 hereof, then the Employer shall pay to the Executive the greater of a) an
amount equivalent to the Salary that would be paid to Executive during the
remaining Term of this Agreement (December 31, 2013) or b) US$1,000,000.
Except as provided above, all other provisions of the Employment Agreement shall
remain unchanged and in full force and effect.
          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment as of the date first above written.

 



--------------------------------------------------------------------------------



 



             
Signed by
    )      
 
           
Brightpoint Australia Pty Ltd
    )      
 
           
By a director and secretary/director
    )      
 
           
/s/ Steven E. Fivel
          /s/ Anthony Boor
 
           
Signature of director
          Signature of director
 
           
Steven E. Fivel
          Anthony Boor
 
           
Name of director (please print)
          Name of director (please print)
 
           
Signed by
    )      
 
           
Raymond Bruce Thomlinson
    )      
 
           
In the presence of:
    )      
 
           
/s/ Karyn Graf
          /s/ Raymond Bruce Thomlinson
 
           
Signature of witness
          Signature of Raymond Bruce Thomlinson
 
           
KARYN GRAF
 
Name of witness (please print)
           

-2-